                Case 6:20-cv-00815-ADA Document 37 Filed 02/18/21 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Waco
                                             Deficiency Notice


To:             Mort, Raymond W III
From:           Court Operations Department, Western District of Texas
Date:           Thursday, February 18, 2021
Re:             06:20-CV-00815-ADA / Doc # 36 / Filed On: 02/18/2021 09:43 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Pleading not signed with /s/Name on signature line or digital signature.
   Remarks: Please file the signature page as an attachment to document 36
